UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 Ιn re:

 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,                            Chapter 11
 aka Robert F. Sillerman,
 aka Robert X. Sillerman,                              Case No. 17-13633 (MKV)
                      Debtor.
 Iliad Research and Trading, L.P., a
 Utah limited partnership,
                                                       Adv. Proc. No. 19-01119 (MKV)
                       Plaintiff,
 v.

 Robert Francis Xavier Sillerman
 aka Robert F.X. Sillerman,
 aka Robert F. Sillerman,
 aka Robert X. Sillerman, an individual,
                      Defendant.



             NOTICE OF ADJOURNMENT OF PRETRIAL CONFERENCE

              PLEASE TAKE NOTICE that the pretrial conference in the above-captioned

adversary proceeding, originally scheduled for June 19, 2019 at 10:00 a.m., has been adjourned to

August 7, 2019 at 10:00 a.m. (prevailing Eastern Time) before the Honorable Mary Kay

Vyskocil, United States Bankruptcy Judge, in Courtroom 501 of the United States Bankruptcy

Court for the Southern District of New York, One Bowling Green, New York, NY 10004.




                                       [signature page follows]
Dated: New York, New York
       July 2, 2019


                                ROSEN & ASSOCIATES, P.C.
                                Counsel to the Defendant

                                By:
                                      Paris Gyparakis, Esq.
                                747 Third Avenue
                                New York, NY 10017-2803
                                (212) 223-1100




                            2
